DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-32 are cancelled. Therefore, claims 1 and 33-50 are currently pending in this application. 
Information Disclosure Statement
    The Information Disclosure Statement (IDS) submitted on September 02, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric S. Furman, on April 26, 2021.
The application has been amended as follows: 
In claim 1, line 1, please, delete, “formula I-AU” and 
INSERT ----formula I-A----


Reasons for Allowance 
The present invention is drawn to crystalline products of Formula
    PNG
    media_image1.png
    102
    273
    media_image1.png
    Greyscale
. The invention is also directed to a method of use of the aforementioned product. The products of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent No. 10,981,860 B2 which discloses products of Formula, 
    PNG
    media_image2.png
    117
    267
    media_image2.png
    Greyscale
.  However, US Patent No. 10,981,860 B2 fails to disclose or suggest the modifications necessary to arrive at Applicant's claimed products. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 1 and 33-50 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626